DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 25, 2022 has been entered. 
Claims 5 and 8 have been canceled. 
Claims 1-4, 6-7, and 9-27 are pending in this application. 

Allowable Subject Matter
Claims 1-4, 6-7 and 9-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Chung et al. (U.S. Patent Application Publication No. 2014/0317470 A1) discloses: An apparatus, comprising: 
an error correction code (ECC) control circuit input configured to receive read data from a plurality of memory banks (plurality of cell block areas 311 through 314) of a memory cell array (memory cell array 240A) via a single set of shared main input/output (MIO) lines, the single set of shared MIO lines shared by the plurality of memory banks
(Paragraph [0109]: “Referring to FIG. 3, the bank A 240A includes a plurality of cell block areas 311 through 314 in which a plurality of memory cells are arrayed in rows and columns. The cell block areas 311 through 314 may be defined in various ways. For example, the cell block areas 311 through 314 may be defined as areas in which a plurality of pieces of data stored in the memory cells corresponding to the cell block areas 311 through 314 are input and output in correspondence to a corresponding data I/O pad DQ, or in correspondence to a burst length BL with respect to each of read and write operations by the memory device 200.”

Paragraph [0123]: “During a masked write operation, the ECC engine unit 260A may receive 128-bit parallel data bits read from each of the BL0 through BL15 cell blocks 311 through 313 and 8-bit first parity bits that are read from the ECCP cell block 314 corresponding to the row address RA and the column address CA, in response to the ECC decoding signal DEC. The ECC engine unit 260A may perform error detection and correction on the read 128-bit parallel data bits by using the read 128-bit parallel data bits and the read 8-bit first parity bits. The ECC engine unit 260A may generate second parity bits with respect to the plurality of pieces of masked write data and read data of the plurality of pieces of data that have been error-corrected, wherein the read data corresponds to masked data of the plurality of pieces of masked write data provided from the I/O data buffer 270, in response to the ECC encoding signal ENC. The ECC engine unit 260A may store the plurality of pieces of masked data and the second parity bits in memory cells of the BL0 through BL15 cell blocks 311 through 313 and 8-bit first parity bits that are read from the ECCP cell block 314 corresponding to the row address RA and the column address CA.”
The Examiner finds the ECC engine unit 260A receiving 128-bit parallel data bits on the first data lines GIO[0:127], read from each of the BL0 through BL15 cell blocks 311 through 313 ; 
a single ECC control circuit (ECC engine unit 260A) configured to generate corrected read data responsive to the read data received by the ECC control circuit input; and 
an ECC control circuit output configured to provide the corrected read data generated by the single ECC control circuit to a global data bus (Paragraph [0121]: “During a read operation, the ECC engine unit 260A may perform error detection and correction by using the 128-bit parallel data bits read from each of the BL0 through BL15 cell blocks 311 through 313 and the 8-bit parity bits that are read from the ECCP cell block 314 corresponding to the row address RA and the column address CA, in response to the ECC decoding signal DEC. The ECC engine unit 260A may generate syndrome data by calculating the 128-bit parallel data bits and the 8-bit parity bits, may detect a position of an error bit with respect to the 128-bit parallel data bits on the first data lines GIO[0:127] by using the syndrome data, may correct data of the error bit, and may output error-corrected parallel data bits. The error-corrected parallel data bits may be transmitted to the I/O data buffer 270 and the data masking control unit 320 via second data lines FDIO.”
Paragraph [0123]: “During a masked write operation, the ECC engine unit 260A may receive 128-bit parallel data bits read from each of the BL0 through BL15 cell blocks 311 through 313 and 8-bit first parity bits that are read from the ECCP cell block 314 corresponding to the row address RA and the column address CA, in response to the ECC decoding signal DEC. The ECC engine unit 260A may perform error detection and correction on the read 128-bit parallel data bits by using the read 128-bit parallel data bits and the read 8-bit first parity bits. 
Paragraph [0124]: “The error-corrected parallel data bits output from the ECC engine unit 260A may be provided to the I/O data buffer 270 via the second data lines FDIO. The I/O data buffer 270 may receive the 128-bit error-corrected parallel data bits, in response to a clock signal and an address signal, and may convert the 128-bit error-corrected parallel data bits into 64-bit serial data bits and then may output the 64-bit serial data bits. Alternatively, the I/O data buffer 270 may receive and convert the 128-bit error-corrected parallel data bits into 32-bit serial data bits or 16-bit serial data bits and then may output the 32-bit or 16-bit serial data bits.”
The Examiner finds the ECC engine unit 260A detecting a position of an error bit with respect to the 128-bit parallel data bits on the first data lines GIO[0:127] and correcting data of the error bit as disclosed in Chung teaches the claimed “single ECC control circuit configured to generate corrected read data responsive to the read data received by the ECC control circuit input”.
The Examiner further finds the error-corrected parallel data bits output from the ECC engine and transmitted to the I/O data buffer 270 via second data lines FDIO as disclosed in Chung teaches the claimed “ECC control circuit output configured to provide the corrected read data generated by the single ECC control circuit to a global data bus.”).
However, the Examiner finds Chung does not teach or suggest the claimed “ECC control circuit comprising a global data bus driver configured to drive the corrected read data to the 

Independent claim 7 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 7 is allowable for the same reasons as set forth above in claim 1.

Regarding claim 15, Tanaka et al. (U.S. Patent No. 6,490,243 B1) discloses: A method of operating an Error Correction Code (ECC) control circuit having a one-to-one relationship with input/output pads shared by a plurality of memory banks of a memory cell array, the method comprising: 
generating a parity signal . . . (8:23-33: “In a receiving apparatus for communicating with a transmitting apparatus, the transmitting apparatus generating a first parity signal formed of arbitrary elements according to a first encoding rule with respect to a transmitting signal formed of an arbitrary number of elements, generating a second parity signal formed of an arbitrary number of elements according to a second encoding rule with respect to at least a part of the transmitting signal and the first parity signal, and generating and transmitting a transmitting encoded signal by combining the transmitting signal and the first and second parity signals”.
The Examiner finds the transmitting apparatus generating a first parity signal formed of arbitrary elements according to a first encoding rule with respect to a transmitting signal formed of an arbitrary number of elements as disclosed in Tanaka teaches the claimed “generating a parity signal”.); 
decoding the parity signal to generate a decoded signal (8:34-39: “[T]he receiving apparatus includes: a means for receiving the transmitting encoded signal and outputting a received encoded signal including the first and second parity signals; a first decoding means for conducting most likelihood decoding on the received encoded signal including the first parity signal”.
The Examiner finds the decoding of the received encoded signal including the first parity signal as disclosed in Tanaka teaches the claimed “generating a parity signal”.); 
generating corrected read data responsive to the decoded signal and the read data (8:50-58: “Owing to such a configuration, the received encoded signal including the first parity signal and the received encoded signal including the second parity signal are decoded by using the most likelihood decoding scheme having a high error correction capability. In addition, on the basis of a decoded signal having higher reliability out of the two decoded signals thus obtained, the transmitted encoded signal is reproduced. As a result, highly reliable signal reproduction can be conducted.”
48:21-26: “During the iterative decoding processing heretofore described, the received information signal sequences S1 and S2 and the received inspection signal sequences E1 and E2 are stored in a memory which is not illustrated. Every iteration, they are read out from the memory and input to the first and second decoders 61 and 62.”
The Examiner finds the decoding of the received encoded signal read out from the memory by using the most likelihood decoding scheme having a high error correction capability as disclosed in Tanaka teaches the claimed “generating corrected read data responsive to the decoded signal and the read data”.).
However, the Examiner finds Tanaka does not teach or suggest the claimed “method of operating an Error Correction Code (ECC) control circuit having a one-to-one relationship with input/output pads shared by a plurality of memory banks of a memory cell array, the method comprising: generating a parity signal responsive to read data received from the memory cell 

Regarding claim 21, Chung et al. (U.S. Patent Application Publication No. 2014/0317470 A1) discloses: An apparatus comprising: . . . receive read data from any of a plurality of memory banks, . . . ; a decoder configured to generate a decoder signal responsive to the one or more latched parity bits; a correction circuit configured to generate corrected read data responsive to the latched read data and the decoder signal; and a global data bus (GBUS) driver configured to drive the corrected read data to a GBUS (Paragraph [0109]: “Referring to FIG. 3, the bank A 240A includes a plurality of cell block areas 311 through 314 in which a plurality of memory cells are arrayed in rows and columns. The cell block areas 311 through 314 may be defined in various ways. For example, the cell block areas 311 through 314 may be defined as areas in which a plurality of pieces of data stored in the memory cells corresponding to the cell block areas 311 through 314 are input and output in correspondence to a corresponding data I/O pad DQ, or in correspondence to a burst length BL with respect to each of read and write operations by the memory device 200.”
Paragraph [0121]: “During a read operation, the ECC engine unit 260A may perform error detection and correction by using the 128-bit parallel data bits read from each of the BL0 through BL15 cell blocks 311 through 313 and the 8-bit parity bits that are read from the ECCP cell block 314 corresponding to the row address RA and the column address CA, in response to the ECC decoding signal DEC. The ECC engine unit 260A may generate syndrome data by calculating the 128-bit parallel data bits and the 8-bit parity bits, may detect a position of an error bit with respect to the 128-bit parallel data bits on the first data lines GIO[0:127] by using 
Paragraph [0123]: “During a masked write operation, the ECC engine unit 260A may receive 128-bit parallel data bits read from each of the BL0 through BL15 cell blocks 311 through 313 and 8-bit first parity bits that are read from the ECCP cell block 314 corresponding to the row address RA and the column address CA, in response to the ECC decoding signal DEC. The ECC engine unit 260A may perform error detection and correction on the read 128-bit parallel data bits by using the read 128-bit parallel data bits and the read 8-bit first parity bits. The ECC engine unit 260A may generate second parity bits with respect to the plurality of pieces of masked write data and read data of the plurality of pieces of data that have been error-corrected, wherein the read data corresponds to masked data of the plurality of pieces of masked write data provided from the I/O data buffer 270, in response to the ECC encoding signal ENC. The ECC engine unit 260A may store the plurality of pieces of masked data and the second parity bits in memory cells of the BL0 through BL15 cell blocks 311 through 313 and 8-bit first parity bits that are read from the ECCP cell block 314 corresponding to the row address RA and the column address CA.”
The Examiner finds the ECC engine unit 260A receiving 128-bit parallel data bits on the first data lines GIO[0:127], read from each of the BL0 through BL15 cell blocks 311 through 313 and 8-bit first parity bits that are read from the ECCP cell block 314, in response to the ECC decoding signal DEC, then detecting a position of an error bit with respect to the 128-bit parallel data bits on the first data lines GIO[0:127] and correcting data of the error bit as disclosed in Chung teaches the claimed “receive read data from any of a plurality of memory banks, . . . ; a decoder configured to generate a decoder signal responsive to the one or more latched parity bits; a correction circuit configured to generate corrected read data responsive to the latched .
O'Krafka et al. (U.S. Patent Application Publication No. 2017/0115891 A1) discloses: a first predetermined number of clock cycles of a clock following a read command to retrieve the read data (Paragraph [0039]: “The delay identifier 194 may be configured to determine a delay value (e.g., a delay duration) that the pending operation 191 may delay execution of a read operation responsive to the read command 122. The delay value may correspond to a latency value associated with a time of executing a command, such as a read latency value of the read command 122 received from the access device 170 (e.g., the processor 174).”).
However, the Examiner finds Chung and O'Krafka do not teach or suggest the claimed “apparatus comprising: a digital sense amplifier (DSA) configured to receive read data from any of a plurality of memory banks, the digital sense amplifier configured to enable the DSA to operate responsive to an assertion of a DSA enable signal, the assertion of the DSA signal occurring a first predetermined number of clock cycles of a clock following a read command to retrieve the read data from the plurality of memory banks; a first latch configured to receive the read data and latch the read data to provide latched read data responsive to the DSA enable signal; a syndrome tree circuit configured to receive the latched read data and generate one or more parity bits responsive to the latched read data; a second latch configured to latch the one or more parity bits from the syndrome tree responsive to an assertion of a latch signal, the assertion of the latch signal occurring a second predetermined number of clock cycles prior to a read latency time, the read latency time a read latency period of time following the read command, the second predetermined number of clock cycles sufficient to provide the syndrome tree circuit sufficient time to generate the one or more parity bits; a decoder configured to generate a decoder signal responsive to the one or more latched parity bits; a correction circuit configured to generate corrected read data responsive to the latched read data and the decoder 
	Claims 2-4, 6, 9-14, 16-21 and 22-27 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112